DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8, 9, 10, and 16 are rejected under 35 U.S.C. 101 because the independent claims 1 and 9 recite an abstract idea: “determining the arrangement location of the air cleaning device based on the information on the map and the information on the fine dust distribution, by using an air cleaning device arrangement model to infer the arrangement location of the air cleaning device based on the information on the fine dust in the house” without integrating the abstract idea into a practical application or reciting an inventive concept/significantly more.  The abstract idea can be practiced as a mental process since one can hold an air cleaning device arrangement model mentally and thus determine the best location to place the air cleaning device.  The various elements recited in the claims, i.e. “AI device”, “memory/processor”, “machine learning”, “communication unit”, “robot cleaner”; are recited at a high level of generality such that they merely amount to “apply it” limitations.  No inventive concept has been identified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka et al. (US 2020/0167834).

As to claim 1, Matsuoka discloses an artificial intelligence (AI) device [0004] for guiding an arrangement location of an air cleaning device ([0090]; “serving as a localized air monitor/purifier”), the Al device comprising: a memory to store an air cleaning device arrangement model to infer the arrangement location of the air cleaning device based on information on fine dust in a house [0049]; and a processor configured to: acquire information on a map of the house [0046] and information on fine dust distribution in the house ([0090-0091]; “air quality in the occupant’s immediate space at healthy levels”.  Where “air quality” includes fine dust levels, see Fleischer et al. below in “Cited but Not Relied Upon” section in Conclusion below); and determine the arrangement location of the air cleaning device based on the information on the map and the information on the fine dust distribution, by using the air cleaning device arrangement model ([0014]; The general teaching of determining arrangement location of home devices extended to the specific example of the air cleaning device).

2. The Al device of claim 1, wherein the air cleaning device arrangement model is a model trained in reinforcement learning based on a deep learning algorithm or a machine learning algorithm, and wherein the reinforcement learning is performed through a Markov Decision Process (MDP) [0119].

3. The Al device of claim 2, wherein the processor is configured to: acquire, as an output result of the air cleaning device arrangement model, the arrangement location of the air cleaning device, from the information on the map and a fine dust distribution degree, and training the air cleaning device arrangement model by offering a reward to or imposing a penalty to the air cleaning device arrangement model [0152], based on a fine dust concentration, which is re-measured ([0049]; “updates the model periodically”), in the house.



5. The Al device of claim 4, wherein the processor is configured to be repeatedly trained until a future reward for the air cleaning device arrangement model becomes a maximum value [0152].

6. The Al device of claim 1, further comprising: a display unit to display an arrangement guide screen to guide the arrangement location of the air cleaning device, wherein the arrangement guide screen includes: an indicator for identifying, when a user input for the number of air cleaning devices is received, arrangement locations of air cleaning devices, which correspond to the received user input, on the map [0083].

7. The Al device of claim 1, wherein the information on the map of the house is information including a map showing a structure of the house, and wherein the information on the fine dust distribution includes information indicating the fine dust distribution on the map ([0116]; “self-organizing map models”).

8. The Al device of claim 1, further comprising: a communication unit (480) to make communicate with a robot cleaner [0090], wherein the communication unit receives the information on the map and the information on the fine dust distribution from the robot cleaner [0088].

As to claim 9, Matsuoka discloses an operating method of an Al device [0004] to guide an arrangement location of an air cleaning device ([0090; “serving as a localized air monitor/purifier”), the operating method 

10. The operating method of claim 9, wherein the air cleaning device arrangement model is a model to be trained in reinforcement learning based on a deep learning algorithm or a machine learning algorithm, and wherein the reinforcement learning is performed through a Markov Decision Process (MDP) [0119].

11. The operating method of claim 10, further comprising: acquiring, as an output result of the air cleaning device arrangement model, the arrangement location of the air cleaning device, from the map information and a fine dust distribution degree; and training the air cleaning device arrangement model by offering a reward to or imposing a penalty to the air cleaning device arrangement model [0152], based on a fine dust concentration, which is re-measured ([0049]; “updates the model periodically”), in the house.

12. The operating method of claim 11, further comprising: offering the reward to the air cleaning device arrangement model when the re- measured fine dust concentration is lower than a fine dust concentration which is previously measured, and imposing a penalty to the air cleaning device arrangement model when the re- measured fine dust concentration is higher than the fine dust concentration which is previously measured [0152].



14. The operating method of claim 9, further comprising displaying an arrangement guide screen to guide the arrangement location of the air cleaning device, wherein the arrangement guide screen includes an indicator for identifying, when a user input for the number of air cleaning devices is received, arrangement locations of air cleaning devices, which correspond to the received user input, on the map [0083].

15. The operating method of claim 9, wherein the information on the map of the house is information including a map showing a structure of the house, and wherein the information on the fine dust distribution includes information indicating the fine dust distribution on the map ([0116]; “self-organizing map models”).

16. The operating method of claim 9, wherein the acquiring of the information on the map of the house and the information on the fine dust distribution in the house includes: receiving the information on the map and the information on the fine dust distribution from the robot cleaner [0088].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, in view of Fleischer et al. (US 2013/0295835).

Additional to the rejection under 35 USC 102 above, it is found that Claims 1-16 are obvious over Matsuoka in view of Flesicher.
As to independent claims 1 and 9, Matsuoka discloses an artificial intelligence device for guiding an arrangement location of a home appliance by acquiring information on a map of a house [0046] and information on appliance-specific-parameters in the house ([0013], [0046]) and determine arrangement location of the appliance based on the information on the map, the information on the appliance-specific-parameters, and appliance-specific-models ([0014], [0028], [0051]).
Fleischer discloses an air cleaning device, i.e. home appliance, that measures fine dust distribution, i.e. appliance-specific-parameter.  It would have been obvious to one of ordinary skill in the art to provide Matsuoka with Fleischer in order to extend Matsuoka’s teaching to a well-known home appliance of Fleischer’s air cleaning device.  The provision would be using each teaching in the conventional manner and not produce any unexpected results nor require undue experimentation.

As to dependent claims 2-8 and 10-16, see above rejections under Matsuoka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleishcer et al. (2013/0295835) teaches that “air quality” comprises fine dust levels [0007].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664